Case 2:20-cv-00180-JLB-MRM Document 52-7 Filed 07/29/20 Page 1 of 9 PageID 4369




               EXHIBIT 7
Case 2:20-cv-00180-JLB-MRM Document 52-7 Filed 07/29/20 Page 2 of 9 PageID 4370
Case 2:20-cv-00180-JLB-MRM Document 52-7 Filed 07/29/20 Page 3 of 9 PageID 4371
Case 2:20-cv-00180-JLB-MRM Document 52-7 Filed 07/29/20 Page 4 of 9 PageID 4372
Case 2:20-cv-00180-JLB-MRM Document 52-7 Filed 07/29/20 Page 5 of 9 PageID 4373
Case 2:20-cv-00180-JLB-MRM Document 52-7 Filed 07/29/20 Page 6 of 9 PageID 4374
Case 2:20-cv-00180-JLB-MRM Document 52-7 Filed 07/29/20 Page 7 of 9 PageID 4375
Case 2:20-cv-00180-JLB-MRM Document 52-7 Filed 07/29/20 Page 8 of 9 PageID 4376
Case 2:20-cv-00180-JLB-MRM Document 52-7 Filed 07/29/20 Page 9 of 9 PageID 4377
